DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
In the previous office action, the disclosure was objected to because it contained an embedded hyperlink and/or other form of browser-executable code. In response, Applicant deleted all specific references to the specific types of steel and replaced it with “en.wikipedia.org”. However, this new recitation directs to the main page of wikipedia website which makes it unclear whether Applicant had possession of everything written on this website.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 35 requires “The method as claimed in claim 1, further comprising using a heat sink for insulating a section of said suture needle from heat.”
However, instant specification teaches as follows regarding the heat sink.
[0045] In one embodiment, the bendable region of the suture needle may be covered and/or clamped with a heat sink while heating the proximal and distal sections of the suture needle to the second temperature of about 450-700 degrees Celsius for maintaining the bendable region of the suture needle below the second temperature.
[00124] In one embodiment, the bendable region of the suture needle may be covered and/or clamped with a heat sink while heating the proximal and distal sections of the suture needle to the second temperature of about 450-700 degrees Celsius for maintaining the bendable region of the suture needle below the second temperature.
Therefore, although the instant specification teaches of use of heat sink, it is limited to the heating to the second temperature and not broader as recited in the instant claim. Therefore, the instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the drawing, separating and shaping steps" in line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a separating step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0047309 A1 of Cichocki (US’309) which is cited in the IDS dated 01/26/2021, and further in view of WO 2012/000638 A1 via its US English equivalent of US 2015/0027598 A1 of Seng (US’598).
Regarding claim 1, US 2006/0047309 A1 of Cichocki (US’309) teaches {abstract} suture needles that exhibit exemplary tissue penetration performance wherein the needle is made from [0027] martensitic or martensitic-aged stainless steel and has {Fig. 1, 7, [0008]-[0010], [0017]-[0020], [0039]} and reads on a proximal section {Fig. 4}, a distal section with a sharpened tip {Fig 1, 8 , 9} as claimed in the instant claim. With respect to the “bendable region located between said proximal and distal sections” of the instant claim, the prior art teaches that the shape of the suture needle is curved between the proximal and distal sections. In addition, all steels are bendable or in other words have the capability of being bent and therefore reads on the instant claimed limitation. In addition, the prior art teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that one skilled in the art would have expected the needed of the prior art to be bendable.
With respect to the limitation “martensitic stainless steel alloy having an austenitic transition temperature”, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 grade” and “martensitic-aged or mar-aged steels provides another prime example. 17-4 grade martensitic-aged, or mar-aged, stainless steel” and one skilled in the art recognizes that martensitic or maraged stainless steels inherently has austenite transition temperature due to the composition of the steel.
US’309 further teaches [0038] “All needles were subsequently heat treated, electropolished, and siliconized with processes well-known in the art. Needles produced from 420 stainless steel were subjected to a heat treatment that involved an air-quench from 1020° C. to room temperature and subsequent cooling to −196° C. by immersion in liquid nitrogen to produce a fully martensitic structure. A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility. Needles produced from 17-4 stainless steel were air-quenched from 1050° C. to room temperature and subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.”  These teaches read on heating to a first temperature and quenching steps of instant claims.
Regarding the local heating step instant claims, it is noted that US’309 does not explicitly teach of this limitation. In the same field of endeavor of, US 2015/0027598 A1 of Seng (US’598) teaches of {abstract, [0043], claim 30} martensitic steel and surgical needles made from it and further teaches of {US’598 [0034] claim 23} an intermittent annealing being performed for 2-12 hours at 650-850°C and then cooling to room temperature. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to applying the annealing of US’598 locally to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 to arrive at the claimed invention since applying the annealing locally or in regions would create complex/custom shapes for suture needles as needed. In addition, as noted above, the prior art US’309 teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that employing a local heating via annealing of US’598 to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 would help attain a needle with certain regions of the needle to be more flexible than other regions so that the surgeons can bend and shape suture needles with surgical instruments to more customizable shapes as required. With respect to the properties of the various regions, the properties would naturally flow the processes of the prior art. Since the prior art and instant claims undergo substantially identical heating/quenching processes on substantially identical steel (martensitic stainless steel), the various portions of the needles of the prior art would have the properties as claimed in the instant claims.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 2 and 3, Fig. 1 and 7 of US’309 teaches the structure of the instant claims.
Regarding claim 4, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 grade” and “martensitic-aged or mar-aged steels provides another prime example. 17-4 grade martensitic-aged, or mar-aged, stainless steel”. The prior art teaches temperatures of 1020°C and 1050°C which lies within the claimed range thereby reading on the instant claimed range. 
Regarding claim 5, US’598 teaches that the heat treatment temperature is in the range of 650-850°C which means that the claimed range lies within or overlaps the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 6, the prior art US’309 [0034] teaches quenching to room temperature via air quenching. One skilled in the art recognizes that air quenching means rapid cooling using air or inert gas therefore reads on the claimed limitation. 
Regarding claim 7, it is noted that the prior art US’309 does not explicitly teach of the cooling rate of the air quenching process. However, one skilled in the art recognizes that air quenching means rapid cooling using air or inert gas and therefore one would expect the range of air quenching in the prior art to be in range wherein the claimed range lies within or overlaps since the prior art uses an identical step of air quenching.
Regarding claim 8, it is noted that prior art US’598 does not teach of the heating methodology as claimed in the instant claims. However, one skilled in the art recognizes that the claimed methodologies such as electrical resistance, laser and induction heating are well known and conventional to those skilled in the art and using this as claimed in the instant claims would be a matter of choice among conventional offerings. In addition, induction heating would provide a controllable heating which can be tuned according to the application at hand and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use induction heating to provide a controlled heating of the needle.
Regarding claims 9 and 10, the prior art US’309 [0034] teaches “A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility.” “subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.” and therefore reads on the tempering step and the claimed range of the instant claims.
Regarding claims 11-13 and 33-34, the prior art US’309 Fig. 1, 7 and 13 teaches a structure which results from the obtaining steps as claimed in the instant claims and therefore reads on the method steps of the instant claims. In addition, with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding claim 32 and 36-37, please note that claim 36 contains many of the limitations of claim 1. For the sake pf brevity of the office action, please see how the prior art reads on all of the limitations of claim 1 above which are repeated as features of claim 36. The prior art US’309 teaches that its steel needle are made via metal-injection molding (MIM) process {See abstract}. However, the prior art teaches that making a needle from wire is a standard practice to one skilled in the art and provides many examples of conventional needle making {[0002]-[0007]} as well as in comparative examples. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a steel out of wire drawing as claimed in the instant claims as it is a conventional method of making needles as shown by the prior art.
Regarding claims 36-37, the prior art US’309 teaches that [0038] “All needles were subsequently heat treated, electropolished, and siliconized with processes well-known in the art. Needles produced from 420 stainless steel were subjected to a heat treatment that involved an air-quench from 1020° C. to room temperature and subsequent cooling to −196° C. by immersion in liquid nitrogen to produce a fully martensitic structure. A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility. Needles produced from 17-4 stainless steel were air-quenched from 1050° C. to room temperature and subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.”  These teaches read on heating to a first temperature and quenching steps of instant claims as well as the heating being done on the needles as required by the instant claims.
Regarding the local heating step instant claims, it is noted that US’309 does not explicitly teach of this limitation. In the same field of endeavor of, US 2015/0027598 A1 of Seng (US’598) teaches of {abstract, [0043], claim 30} martensitic steel and surgical needles made from it and further teaches of {US’598 [0034] claim 23} an intermittent annealing being performed for 2-12 hours at 650-850°C and then cooling to room temperature. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to applying the annealing of US’598 locally to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 to arrive at the claimed invention since applying the annealing locally or in regions would create complex/custom shapes for suture needles as needed. In addition, as noted above, the prior art US’309 teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that employing a local heating via annealing of US’598 to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 would help attain a needle with certain regions of the needle to be more flexible than other regions so that the surgeons can bend and shape suture needles with surgical instruments to more customizable shapes as required.

Response to Arguments
Applicant's arguments filed 05/16/2022 with respect to have been fully considered but they are not persuasive.
It is agreed that that US’309 does not explicitly teach of the local heating limitations of the instant claims. However, as set forth above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to applying the annealing of US’598 locally to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 to arrive at the claimed invention since applying the annealing locally or in regions would create complex/custom shapes for suture needles as needed. In addition, as noted above, the prior art US’309 teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that employing a local heating via annealing of US’598 to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 would help attain a needle with certain regions of the needle to be more flexible than other regions so that the surgeons can bend and shape suture needles with surgical instruments to more customizable shapes as required.
Regarding newly added claims, please see how the prior art read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733